COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                    CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                          34 The Circle
                                                                    GEORGETOWN, DELAWARE 19947




                      Final Report:     February 22, 2021
                      Date Submitted:   February 22, 2021



Via U.S. Mail
Edward Mack Kile
TDCJ-ID 1597761
Carole Young Medical Facility
5509 Attwater Avenue
12CXT
Dickinson, Texas 77539

Re:      Edward Mack Kile v. The State of Texas
         C.A. No. 2021-

Dear Mr. Kile:

         You have petitioned this Court seeking the issuance of a writ of mandamus

against the State of Texas to nullify the void order entered on October 7, 2009 due

to a defect rendering the sentence void. You also seek approval to proceed in

forma pauperis in this matter. I recommend that the Court deny your request to

proceed in forma pauperis and, in the interest of efficiency, also dismiss your

petition as legally frivolous for lack of subject matter jurisdiction. This is a final

report.
Edward Mack Kile v. The State of Texas
February 22, 2021

    I.    Background

          Your petition claims that the life sentence ordered by a Texas state court for

your conviction of murder is void because the trial court failed to establish

competency. Specifically, you assert that “the trial court failed to convene a jury

as per rule and conduct a hearing on competency, [which is a] defect [rendering]

the sentence void.” 1 You argue that “[m]andamus is a proper mode of attack upon

a void judgment,” and if a judgment is void, then “no court has the discretion to

refuse to vacate that judgment once it recognizes its lack of jurisdiction.” 2 You ask

that this Court issue a writ of mandamus to nullify the void order entered on

October 7, 2009, in the interest of justice.3 You are currently incarcerated in Texas

Department of Criminal Justice’s Pack ONE Unit in Grimes County, Texas. 4 All

of the actions related to this matter appear to have occurred in the State of Texas.

II.       Analysis

          I have reviewed your application to proceed in forma pauperis. To proceed

in forma pauperis, a litigant, who is an inmate, must provide a sworn affidavit

addressing his ability to pay court costs or fees and a certification of his inmate




1
    Pet. for Writ of Mandamus, “Summ. of Facts.”
2
    Id., “Basis for Pet. for Writ of Mandamus,” at 3.
3
    Id., at 8.
4
    Mot. for Leave to Proceed In Forma Pauperis, at 2.

                                               2
Edward Mack Kile v. The State of Texas
February 22, 2021

account.5 Upon review of the information provided, a court may grant the inmate

leave to proceed in forma pauperis.6 Your motion to proceed in forma pauperis

does not include a certified summary of your inmate account activity for the six-

month period preceding the filing of the petition, which is required under 10 Del.

C. §8804(a). Therefore, given the strict statutory requirements of §8804(a), I

recommend that the Court deny your motion to proceed in forma pauperis.7

          However, in the interest of efficiency, I will also consider whether the

petition is factually frivolous, malicious or legally frivolous. 8 I recommend that

the Court find the petition should be dismissed as legally frivolous for lack of

subject matter jurisdiction. Delaware’s in forma pauperis statute defines a legally

frivolous complaint as one that is “based on an indisputably meritless legal

theory.”9 The Court of Chancery is a Delaware state court of limited jurisdiction.

It has subject matter jurisdiction over a case in three ways: (1) the plaintiff asserts



5
    10 Del. C. §8804.
6
    Id.
7
 Cf. State v. Buchanan, 2012 WL 4150060, at *1 (Del. Super. Aug. 27, 2012); State v.
James, 2002 WL 1292809, at *1 (Del. Super. May 24, 2002); Eley v. Kearney, 2001 WL
1628881, at *1 (Del. Super. Sept. 4, 2001), aff’d, 794 A.2d 600 (Del. 2002); Johnson v.
Howard, 1999 WL 743902, at *2 (Del. Super. Aug. 12, 1999).
8
  10 Del. C. § 8803(b). Although the analysis of whether a complaint is frivolous
typically occurs after a court grants an inmate’s motion to proceed in forma pauperis, I
find it would be inefficient to require that the petition be refiled with the correct
information only to be dismissed as legally frivolous for lack of subject matter
jurisdiction.

                                           3
Edward Mack Kile v. The State of Texas
February 22, 2021

an equitable claim; (2) the plaintiff requests equitable relief for which there is no

adequate remedy at law; or (3) subject matter jurisdiction is conferred by statute.10

When it appears that the Court lacks jurisdiction over the subject matter of an

action, the action must be dismissed.11 Because subject matter jurisdiction is non-

waivable, a court has an “independent obligation to satisfy themselves of

jurisdiction if it is in doubt.”12

        Here, your claim that the sentencing order is void because the trial court

failed to conduct a competency hearing pertains to actions taken by a state court in

Texas. Your petition does not show that your claims have any connection to, or

activities in, Delaware, and requests relief that this Court cannot grant.13 This

Court has addressed similar issues previously and dismissed the petitions for lack




9
 10 Del. C. § 8801(7); McCoy v. Taylor, 1998 WL 842322, at *2 (Del. Ch. Nov. 12,
1998).
10
   Cf. Quarum v. Mitchell Int’l, Inc., 2019 WL 158153, at *2 (Del. Ch. Jan. 10, 2019)
(citations omitted).
11
  Ct. Ch. R. 12(h)(3); see also Baier v. Upper New York Inv. Co. LLC, 2018 WL
1791996, at *5 (Del. Ch. Apr. 16, 2018) (citation omitted).
12
   Appriva S’holder Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1284 (Del. 2007)
(citation omitted).
13
    You ask that this Court issue a writ of mandamus to a Texas state court.
“A writ of mandamus is designed to compel a lower court to perform a duty if it is shown
that: the complainant has a clear right to the performance of the duty; that no other
adequate remedy is available; and that the trial court has arbitrarily failed or refused to
perform its duty.” In re Webb, 23 A.3d 866 (Del. 2011). The Court of Chancery has no
jurisdiction to issue a writ of mandamus to a Texas state court.

                                            4
Edward Mack Kile v. The State of Texas
February 22, 2021

of subject matter jurisdiction. 14 I find this Court lacks the authority to grant the

relief you request, and recommend that the Court dismiss this petition as legally

frivolous for lack of subject matter jurisdiction.

III.    Conclusion

        For the foregoing reasons, I recommend the Court deny your motion to

proceed in forma pauperis and, in the interest of efficiency, also dismiss the

petition as legally frivolous for lack of subject matter jurisdiction. This is a final

report and I refer you to Court of Chancery Rule 144 for the process of taking

exception to a Master’s final report.



                                               Respectfully,

                                               /s/ Patricia W. Griffin

                                               Patricia W. Griffin
                                               Master in Chancery




14
   Cf. Delgrosso v. United States, 2018 WL 4091016, at *2 (Del. Ch. Aug. 28,
2018), adopted, (Del. Ch. 2018); Michael-destry Williams © Tr. v. United States, 2018
WL 2050363, at *2 (Del. Ch. Apr. 30, 2018), adopted, (Del. Ch. 2018); Critchfield v.
Rios, 2016 WL 2755881, at *2-3 (Del. Ch. May 9, 2016).

                                           5